Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on January 7th, 2021.  Claims 1 to to 8 are pending and examined below.

Claim Objections
	Claim 8 is objected to due to how it depends on claim 1.  It is a best practice to insert all the limitations that the Applicant desires to be present in a claim rather than referring to other claims in the application.  Appropriate correction is required.

Claim Interpretation
	The following terms are interpreted in the following manner:
“Coverage” is interpreted via its conventional definition in GIS; that is, it is interpreted as some kind of digital data representation some sort of geospatial information.  As such, it the use of the term “coverage” in claim 7 is interpreted generically and has no patentable weight in the claim itself.  Instead, the Examiner merely interprets claim 7 as calculating the ratio that it states it calculates, under the broadest reasonable interpretation, regardless of whether the prior art reference refers to it as a “coverage” or not.
“Detection device” is interpreted as any kind of sensor, probe, or measurement device, including lidar or other range-finding devices.
“Detection information” is interpreted as any sort of information that comes from a sensor.  ¶[0004] discusses that “detection information” is “scan data”, but in light of the broad and reasonable interpretation of “detection device” to instead sensors that may not necessarily include “scan data” (which may be limited to sensors like radar, lidar, or sonar), the Examiner uses the broadest reasonable interpretation of any sort of information that comes from a sensor.
“Effectiveness” and “ineffectiveness” are indefinite terms used in claim 2 and any dependent claims.  For the sake of examination, the Examiner is interpreting “effective” information to refer to existing, active, frequently collected, recent, current, new, or up-to-date information and “ineffective” information to refer to nonexistent, inactive, infrequently collected, obsolete, old, outdated, out-of-date, or defunct information.  These interpretations align with the broadest reasonable interpretation of claim 2 and the language in ¶[0009] of the specification.
“Influence ratio” is an indefinite term used in claim 1 and any dependent claims.  For the sake of examination, the Examiner is interpreting “influence ratio” to refer to any quantity (not just a ratio) that relates to the update frequency, recentness, reliability, confidence, or age of the date or information in the occupancy grid map.  The Examiner distinguishes the “influence ratio” from the “occupancy probability” in light of ¶[0002] and ¶[0032] of the specification.  These interpretations align with the broadest reasonable interpretation of the claims and the specification.
“Mobile object” is interpreted to include a vehicle.
“Observed frequency” is interpreted as a quantity that relates to the number of times a cell was captured in the sensor data.  This interpretation agrees with the broadest reasonable interpretation of ¶[0009] of the specification.
“Peripheral object” is an indefinite term used in claim 1 and any dependent claims.  For the sake of examination, the Examiner interprets a “peripheral object” to be any object that is not the “mobile object” (could be a vehicle).  The most likely term used in the art is “obstacle”, which is not indefinite.
“Section” is interpreted as a grid cell, which is the broadest reasonable interpretation of ¶[0002] of the specification.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a storage device configured to …” in claim 1,
“a map production device configured to …” in claim 1,
“an influence ratio calculation device configured to …” in claim 1,
“an observed frequency calculation device configured to …” in claim 2, and
“a coverage calculation device configured to …” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the term “peripheral object”, but there is no definition of this term given in either the claims or the specification.
Claim 1 recites the limitation “the object” twice in “a direction of the object” and “based on a presence or absence of the object”.  There is insufficient antecedent basis for this limitation in the claim.  Based on the context, the Examiner interprets “the object” as “the peripheral object”.
Claim 1 recites the limitation "each detection unit" in "a storage device configured to store, as detection information, a detection value obtained for each detection unit by the detection device in chronological order".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the term “influence ratio”, but there is no explicit definition of this term given in either the claims or the specification.
	Claim 1 recites a device to create an occupancy grid map and then recites a second device to calculate the occupancy grid map based on the influence ratio, which depends on the occupancy grid map.  This circular dependency renders the claim indefinite.  For the purposes of examination, the Examiner interprets the influence ratio as being used to “reproduce [the] occupancy grid map” as shown in figure 4 of the drawings.
	Claim 2 recites the terms “effectiveness” and “ineffectiveness”, but there is no explicit definition of these terms given in either the claims or the specification.
Claim limitations
“a storage device configured to …” in claim 1,
“a map production device configured to …” in claim 1,
“an influence ratio calculation device configured to …” in claim 1,
“an observed frequency calculation device configured to …” in claim 2, and
“a coverage calculation device configured to …” in claim 7
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification only lists what these “devices” do and not their structures.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 3 to 6 and 8 are rejected as being dependent on rejected claims 1 and 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) mental process of calculation. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a machine (“map generation system”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites an abstract idea, specifically the mental process of performing a calculation.  This mental process involves judgment (“a map production device…”) and evaluation (“an influence ratio calculation device”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is map generation.  The additional elements are a “peripheral object” (obstacle), a “mobile object” (vehicle), a “detection device” (sensor), and a “storage device”.  The “peripheral object”, “mobile object”, and “storage device” are well-understood, conventional, and routine elements in the subject of vehicle controls and navigation, as discussed in MPEP 2106.05(d).  A “detection device” amounts to mere data gathering and is therefore insignificant extra-solution activity according to MPEP 2106.05(g).  The additional elements do not integrate the judicial exception into a practical application because the claim amounts to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, as discussed above all additional elements are insignificant.
This analysis does not change for the dependent claims:
Claims 2 to 7 merely modify aspects of the mental process and do not introduce any additional elements.  Therefore the analysis does not change.
Claim 8 is to a system (“mobile object”) the contains a “movement device” (some kind of generic means of locomotion) and a “control device” (some kind of generic means of control for the “mobile object”).  These additional elements are well-understood, conventional, and routine elements in the field of vehicle controls and navigation and as such are insignificant.  The additional elements do not integrate the judicial exception into a practical application because the claims amount to generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  The analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 to 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoto et al. (JP 2006252346 A), hereinafter known Kiyoto.
Regarding claim 1, Kiyoto teaches a map generation system for detecting a distance to a peripheral object and a direction of the object in a movement range of a mobile object by a detection device to generate an occupancy grid map based on a presence or absence of the object, comprising: (Kiyoto, abstract, "PROBLEM TO BE SOLVED: To eliminate the influence due to the shift of an obstacle detection position that accompanies the movement, for preventing an obstacle from being misdetected.  [¶] SOLUTION: This mobile robot 1 is provided with a storage part 15 for storing an environment map 73 that corresponds to a prescribed environment, and a vote value in each area by partitioning the environment map 73 into the plurality of areas, an own position detecting part 9 for recognizing a position on the environment map corresponding to own position, an obstacle detecting part 11 for scanning the environment to detect a relative position of a measured object, a voting part 91 for adding the vote value to the area corresponding to the detected relative position of the measured object to be stored in a voting table 77, and an object-determining part 93 for determining the presence of an object in the area, when the voted value on the vote table 77 comes to a prescribed threshold or larger."; Kiyoto, ¶[0030], "The obstacle detection unit 11 is a means for detecting an object in front of the mobile robot 1, and corresponds to a detection unit of the present invention. The obstacle detection unit 11 includes a laser sensor 61 that is disposed toward the front of the mobile robot 1, and receives reflected light when the laser beam irradiated from the laser oscillator is reflected by an object on an optical path."; Kiyoto, ¶[0035] to ¶[0038], "The environment map 73 is map information of a monitoring area, and is partitioned by a grid every predetermined distance, and an identification number is given to each grid. In this embodiment, an example of partitioning an environment map with a grid of 5 cm × 5 cm will be described. For example, in the case of dividing every 5 cm × 5 cm, an environment map of a monitoring area of 500 m square is partitioned into 100000000 grids.  [¶] The existing object information 75 is information indicating a position of an object such as an existing object for each grid. In this embodiment, the existing object information 75 is information which is developed on the environment map 73 and recognized as an attribute of a grid of the environment map 73, and is a part of the environment map 73. That is, each grid of the environment map 73 has attribute information indicating whether an existing object exists therein, and this attribute information is used as the existing object information.  [¶] FIG. 3 is a schematic diagram showing an environment map 73. In FIG.  3, only the peripheral portion of the mobile robot 1 is shown.  The grid shown hatched in the figure is a grid in which the position of an object is indicated by existing object information, I. e., an existing object grid.  [¶] The existing object information 75 is generated by the mobile robot 1 itself through measurement performed by the mobile robot 1 at normal time. That is, the mobile robot 1 travels on the moving route for registration of the existing object information 75, and the position of the object detected in this travel is stored in the storage unit 15 as the existing object information 75."; and Kiyoto, ¶[0049], "When the mobile robot 1 starts moving, the mobile robot 1 operates the obstacle detection unit 11 to spatially scan the front. When detecting the reflected light, the obstacle detection unit 11 outputs distance measurement data S (Φ m) of the measurement point. Here, Φ m is an angle indicating the direction of irradiation of laser light, and for example, the range of - 90° < Φ m < 90° is assumed to be scanned by the failure detection unit 11, and the front of the mobile robot is set to 0 °. An obstacle detection part 11 outputs measurement data at predetermined short time intervals.")
a storage device configured to store, as detection information, a detection value obtained for each detection unit by the detection device; (Kiyoto, ¶[0033], "The storage unit 15 stores information used for various processing performed by the mobile robot 1. In the information stored in the storage unit 15, route information 71 indicating information on a moving route, an environment map 73 showing a monitoring area in a 2 dimensional coordinate system, and an existing article information 75 indicating a position of an object measured in a normal state such as an existing article are displayed. A voting table 77 for voting a measurement result of an obstacle detection part 11 and a current position information 79 including a position and an attitude of a mobile robot calculated by a position calculation part are included."; and Kiyoto, ¶[0038], "The existing object information 75 is generated by the mobile robot 1 itself through measurement performed by the mobile robot 1 at normal time. That is, the mobile robot 1 travels on the moving route for registration of the existing object information 75, and the position of the object detected in this travel is stored in the storage unit 15 as the existing object information 75.")
a map production device configured to produce the occupancy grid map based on the detection information stored in the storage device and cause the storage device to store the occupancy grid map; and (Kiyoto, ¶[0037] to ¶[0039], "FIG. 3 is a schematic diagram showing an environment map 73. In FIG. 3, only the peripheral portion of the mobile robot 1 is shown. The grid shown hatched in the figure is a grid in which the position of an object is indicated by existing object information, I. e., an existing object grid.  [¶] The existing object information 75 is generated by the mobile robot 1 itself through measurement performed by the mobile robot 1 at normal time. That is, the mobile robot 1 travels on the moving route for registration of the existing object information 75, and the position of the object detected in this travel is stored in the storage unit 15 as the existing object information 75.  [¶] The voting table 77 is a table in which the measurement result of the obstacle detection unit 11 is voted for each grid. Each grid of the voting table 77 corresponds to each grid of the environment map 73. The vote value of each grid corresponds to the number of times that the measurement point in the corresponding grid is obtained by the obstacle detection unit 11.")
an influence ratio calculation device configured to calculate an influence ratio for the occupancy grid map for each piece of the detection information stored in the storage device, wherein the map production device sorts the detection information based on the influence ratio calculated by the influence ratio calculation device to produce the occupancy grid map.  (Kiyoto, ¶[0042] to ¶[0044], "The obstacle determination unit 13 includes a voting unit 91, an object determination unit 93, and an abnormality determination unit 95, and determines whether or not there is an abnormality based on an output of the obstacle detection unit 11. When an abnormality is determined, an abnormality signal is output from the communication unit 17, and the movement control unit 5 performs a predetermined process such as stop of movement, deceleration, avoidance of an obstacle, and tracking of an obstacle.  [¶] When the obstacle detection unit 11 measures a measurement point, the voting unit 91 determines a grid corresponding to the measured relative position of the measurement point from the environment map 73 based on the position and the posture of the mobile robot 1, and adds the vote value to the corresponding grid of the voting table 77.  [¶] The object determination unit 93 determines the presence or absence of an object of each grid based on the vote value for each grid in the voting table.  Then, the object determination unit 93 determines that an object is present in a grid whose vote value is equal to or larger than a predetermined threshold value.  The object determination unit 93 functions when determining an abnormality, and also functions when the mobile robot 1 travels along a path and detects an existing object and registers the existing object information 75 prior to the abnormality determination.")
Kiyoto does not explicitly teach that the storage device stores the detection values in chronological order, but it would have been obvious to a person having ordinary skill in the art to store the values in chronological order, because this is the order in which the data is received and therefore is the simplest possible way to store the data, since it does not require any additional effort.
Kiyoto does not explicitly teach that any initial occupancy grid map is produced before the calculation step, but the “voting table” implies that an initial grid exists before any voting has taken place, or else the idea of counting the number of votes for a given cell could not take place.  Therefore it would have been obvious to a person having ordinary skill in the art to combine the system of Kiyoto with an initial step of producing an occupancy grid map based on sensor data, because the system requires some initial grid to work as described and this initial grid is implicitly discussed in above quotes.
Regarding claim 2, Kiyoto discloses the map generation system according to claim 1, further comprising: an observed frequency calculation device configured to count the detection information stored in the storage device for each section of the occupancy grid map to calculate an observed frequency, wherein the influence ratio calculation device determines effectiveness or ineffectiveness of each section for each piece of the detection information based on the observed frequency calculated by the observed frequency calculation device, and calculates the influence ratio such that the influence ratio increases according to a percentage of the effective section.  (Kiyoto, ¶[0042] to ¶[0044], "The obstacle determination unit 13 includes a voting unit 91, an object determination unit 93, and an abnormality determination unit 95, and determines whether or not there is an abnormality based on an output of the obstacle detection unit 11. When an abnormality is determined, an abnormality signal is output from the communication unit 17, and the movement control unit 5 performs a predetermined process such as stop of movement, deceleration, avoidance of an obstacle, and tracking of an obstacle.  [¶] When the obstacle detection unit 11 measures a measurement point, the voting unit 91 determines a grid corresponding to the measured relative position of the measurement point from the environment map 73 based on the position and the posture of the mobile robot 1, and adds the vote value to the corresponding grid of the voting table 77.  [¶] The object determination unit 93 determines the presence or absence of an object of each grid based on the vote value for each grid in the voting table.  Then, the object determination unit 93 determines that an object is present in a grid whose vote value is equal to or larger than a predetermined threshold value.  The object determination unit 93 functions when determining an abnormality, and also functions when the mobile robot 1 travels along a path and detects an existing object and registers the existing object information 75 prior to the abnormality determination.")
Regarding claim 3, Kiyoto discloses the map generation system according to claim 2, wherein the map production device updates a section value of a section of which observed frequency calculated by the observed frequency calculation device is less than a predetermined threshold to produce the occupancy grid map.  (Kiyoto, ¶[0017], "Further, in the present invention, when the number of areas having the vote value equal to or larger than a threshold value is equal to or smaller than a predetermined number, the object determination unit determines that an object does not exist in the corresponding area. As a result, it is possible to determine that no object exists for an isolated region even if the vote value is equal to or larger than a threshold value, and thus it is possible to prevent erroneous detection of an object.")
Regarding claim 4, Kiyoto discloses the map generation system according to claim 2, wherein the map production device updates, regardless of the observed frequency calculated by the observed frequency calculation device, a section value of each section to produce the occupancy grid map.  (Kiyoto, ¶[0017], "Further, in the present invention, when the number of areas having the vote value equal to or larger than a threshold value is equal to or smaller than a predetermined number, the object determination unit determines that an object does not exist in the corresponding area. As a result, it is possible to determine that no object exists for an isolated region even if the vote value is equal to or larger than a threshold value, and thus it is possible to prevent erroneous detection of an object.")
Regarding claim 8, Kiyoto discloses a mobile object comprising: (Kiyoto, element 1, "mobile robot")
a movement device; (Kiyoto, elements 35 and 37, "motor")
a detection device; and (Kiyoto, element 11, "obstacle detection unit")
a control device, (Kiyoto, element 5, "movement control unit")
wherein the control device forms the map generation system according to claim 1. (Kiyoto, see analysis for claim 1 above).

Claim(s) 5 to 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoto as applied to claim 1 above, and further in view of Zeng (US 20110282581 A1), hereinafter known as Zeng.
Regarding claim 5, Kiyoto teaches the map generation system according to claim 1, wherein the map production device updates, regardless of the observed frequency calculated by the observed frequency calculation device, a section value of each section to produce the occupancy grid map.  (Kiyoto, ¶[0017], "Further, in the present invention, when the number of areas having the vote value equal to or larger than a threshold value is equal to or smaller than a predetermined number, the object determination unit determines that an object does not exist in the corresponding area. As a result, it is possible to determine that no object exists for an isolated region even if the vote value is equal to or larger than a threshold value, and thus it is possible to prevent erroneous detection of an object.")
Kiyoto does not teach "deletion" but Zeng teaches the following: wherein the map production device deletes, from the storage device, the detection information.  (Zeng, ¶[0082], "After the stationary occupancy map module 36 has been executed, as described above, the dynamic object tracking module 38 can be invoked. FIG. 8 is a flow chart diagram 100 of a process used by the dynamic object tracking module 38 of the software system 30.  The purpose of the dynamic object tracking module 38 is to define the location, shape, and velocity of all moving objects, or objects with a non-zero ground speed, within the range of interest of the vehicle 12. The dynamic object tracking module 38 can be invoked by the overall image processing module 32, each time the stationary occupancy map module 36 provides an updated occupancy map 80, or at any other suitable time interval. At box 102, the 3-D scan points from the laser rangefinder 14 are provided. At box 104, ground points are removed from the scan point data, where the ground points were identified at the box 54 of the process shown on the flow chart diagram 40. After the ground points are removed at the box 104, the scan points which represent objects can be further processed to identify dynamic or moving objects.")
Therefore Kiyoto in view of Zeng teaches the map generation system according to claim 1, wherein the map production device deletes, from the storage device, the detection information of which influence ratio calculated by the influence ratio calculation device is less than a predetermined threshold.  It would have been obvious to a person having ordinary skill in the art to combine the system of Kiyoto with the deletion step of Zeng, because deleting extraneous information can save memory and disk space.
Regarding claim 6, Kiyoto in view of Zeng discloses the map generation system according to claim 5, wherein the map production device uses, before deletion of the detection information from the storage device, all pieces of the detection information stored in the storage device to produce the occupancy grid map.  (Zeng, ¶[0082], "After the stationary occupancy map module 36 has been executed, as described above, the dynamic object tracking module 38 can be invoked. FIG. 8 is a flow chart diagram 100 of a process used by the dynamic object tracking module 38 of the software system 30.  The purpose of the dynamic object tracking module 38 is to define the location, shape, and velocity of all moving objects, or objects with a non-zero ground speed, within the range of interest of the vehicle 12. The dynamic object tracking module 38 can be invoked by the overall image processing module 32, each time the stationary occupancy map module 36 provides an updated occupancy map 80, or at any other suitable time interval. At box 102, the 3-D scan points from the laser rangefinder 14 are provided. At box 104, ground points are removed from the scan point data, where the ground points were identified at the box 54 of the process shown on the flow chart diagram 40. After the ground points are removed at the box 104, the scan points which represent objects can be further processed to identify dynamic or moving objects.")

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoto in view of Zeng as applied to claim 5 above, and further in view of Asahara et al. (WO 2009107430 A1), hereinafter known as Asahara.
Regarding claim 7, Kiyoto in view of Zhang does not teach but Asahara teaches the map generation system according to claim 5, further comprising: a coverage calculation device configured to calculate, as a coverage, a ratio between a total of influence ratios of the all pieces of the detection information stored in the storage device and a total of influence ratios of detection information belonging to a group of a predetermined number of pieces of detection information, wherein the map production device sets the influence ratio threshold based on the coverage calculated by the coverage calculation device.  (Asahara, "Each grid cell of the occupancy map has the number of times that the laser light emitted from the distance sensor 11 has passed (hereinafter referred to as the number of times of laser passage) and the number of times that the object has been detected by the distance sensor 11 (hereinafter referred to as a wall). The number of times of detection is classified and held for each laser irradiation direction."; and Asahara, "FIG. 6 shows an example of a wall map. The wall map 200 of FIG. 6 is any one of “movable cell”, “wall cell”, and “unobserved cell” for each of four measurement directions of + y direction, −y direction, −x direction, and + x direction. A determination value indicating that is held. The determination value for each measurement direction is determined based on the total result of the corresponding measurement direction in the occupation ratio map 100. Specifically, the evaluation value P shown below may be calculated using the counting results for each measurement direction of the occupation ratio map 100.  [¶] P = number of wall detections / (number of wall detections + number of laser passes) [¶] Then, a grid cell in which the magnitude of the evaluation value P exceeds a predetermined threshold value is a “wall cell”, a cell having a predetermined threshold value or less is a “movable cell”, and a cell whose number of laser passes is “unobserved cell” do it.")
It would have been obvious to combine the system of Kiyoto in view of Zeng with the ratio of Asahara, because this ratio may improve the accuracy of the position determination (Asahara, “For this reason, it is possible to prevent an error in self-position estimation caused by matching the measurement result of the distance sensor with a wall that cannot be seen from the position of the mobile robot, and improve the self-position estimation accuracy.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer (WO 9535531 A1).
Case et al. (US 20100063730 A1).
Dickmann et al. (DE 102013018721 A1).
McKitterick (US 20090238473 A1).
Pope (US 9305241 B2).
Takagi (US 20120053755 A1).
Yutaka (JP 2011238104 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667